Citation Nr: 1512758	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-22 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of an injury of the cervical spine.  

2.  Entitlement to service connection for residuals of an injury of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1971 to August 1972.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied an application to reopen a claim of service connection for residuals of an injury of the cervical and lumbar segments of the spine.  

In August 2011, a video conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

By September 2013 decision, the claim of service connection for residuals of an injury of the cervical and lumbar segments of the spine was reopened and remanded for further development of the evidence.  This has been accomplished and the case has been returned to the Board for further consideration.  

After review of the record, the Board finds that the issues of service connection for a cervical spine disorder and lumbar spine disorder should be considered separately.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

After review of the evidence, the Board finds that, for the reasons that will be provided, the medical opinions obtained are inadequate for rating purposes.  As such, the case must, once again, be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

In the September 2013 Board remand, the AOJ was to arrange for a VA examination to ascertain whether it was clear and unmistakable (obvious, manifest, and undebatable) that a disability of the cervical or lumbar spine pre-existed the Veteran's active service and, if so, whether it was clear and unmistakable that any pre-existing disability of the cervical or lumbar spine was not permanently worsened during the Veteran's service, and that if there was any increase in disability whether it was due to the natural progress of the disease.  In response, an examination was conducted in September 2014.  At that time, the examiner found that, regarding the cervical spine disability, the claimed condition was less likely than not incurred or caused by an in-service injury, with the rationale being that the neck symptoms began with a post-military motor vehicle accident (MVA) in 2001.  The examiner went on to state, however, that the Veteran had clear and unmistakable evidence of a preexisting medical condition; that there was evidence to indicate that the Veteran had continued to suffer from the disorder during service; however, the progression was not beyond normal progression of this disorder and that there was no evidence of permanent aggravation beyond normal progression identified.  These statements are inconsistent to the point where the opinion is not adequate for rating purposes.  

Concerning the claim of service connection for a lumbosacral spine disability, the examiner rendered an opinion that the Veteran had a lumbosacral spine disability that had clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The rationale was that the back injury of June 1972, which was noted in the Veteran's service treatment records, had resolved by July 1972 and his separation examination was negative for recurrent back pain.  The examiner indicated that it was less likely as not that the current back disability was related to service because there was a history of MVA in 2001 that resulted in the Veteran's disability retirement.  This opinion does not take into account the Veteran's medical records of back disability shown in 1977.  As this predates the 2001 MVA, this opinion is considered inadequate for rating purposes.  

Under these circumstances, another medical opinion is necessary.  Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange that a supplemental medical opinion from the examiner who rendered the September 2014 opinion be obtained.  

(a) Regarding the claimed cervical spine disability, the examiner should be requested to clarify whether the disability clearly and unmistakably (obvious, manifest, and undebatable) pre-existed service and, if so, whether it was clear and unmistakable that any pre-existing disability of the cervical spine was not permanently worsened during the Veteran's service, and that any increase in disability was due to the natural progress of the disease.  If the answer to either question above is no, the examiner should render an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any current disability of the cervical spine had its clinical onset during the Veteran's service or is otherwise related to any in-service disease, event, or injury.

(b) Regarding the claimed lumbosacral spine disability, the examiner should be requested to clarify the opinion rendered in September 2014, specifically commenting on the medical records that demonstrate a low back disability in 1977.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the current low back disability is related to service.  

The claims folder should be made available for review in connection with these medical opinions.  If the examiner who rendered the medical opinion in September 2014 is not available, the AOJ should arrange for another examiner to render the requested opinions.  The examiner should provide complete rationale for all conclusions reached.  The Veteran may be recalled for another examination, if deemed warranted.

2.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

